Carlisle, Presiding Judge.
Where upon the trial of these condemnation cases which were tried separately the jury in each case found a verdict for the defendant in a specified amount, *104and where thereafter the defendant in each case made a motion for a new trial on the usual general grounds which motion in each case was approved by the trial judge in an order setting it down for a hearing on a day certain thereafter which order provided that if the motion were not heard at that time it would be heard at such time and place as fixed by further order of the court, and which order further provided that the movant should have until the final hearing of the case whenever it may be had to prepare and present for approval a brief of the evidence; and where the hearing on the motions was regularly continued in accordance with the law and finally came on to be heard, at which time counsel for both the parties were present and it appearing that movant had neither filed nor presented for approval a brief of the evidence and no brief being tendered to the court at that time for approval, the court did not err in granting the motion of counsel for plaintiff to dismiss the defendant’s motion for a new trial. Baker v. Johnson & Harris, 99 Ga. 374 (27 SE 706); Pinnebad v. Pinnebad, 129 Ga. 267 (58 SE 879); Sewell v. Sewell, 148 Ga. 473 (96 SE 1037); Holeman v. Federal Land Bank of Columbia, 182 Ga. 457 (185 SE 696); Foster v. Jones, 208 Ga. 320 (66 SE2d 743); Varner v. Thompson, 49 Ga. App. 136 (174 SE 383); Powell v. Weeks, 52 Ga. App. 316 (183 SE 75); Wilson v. Brazzeal, 62 Ga. App. 693 (9 SE2d 717).
Decided May 23, 1962.
J. Willard Register, for plaintiffs in error.
Foley, Chappell, Young & Hollis, B. H. Chappell, contra.

Judgments affirmed.


Eberhardt and Russell, JJ., concur.